Citation Nr: 0607990	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  05-39 040	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to receipt of non-service-connected pension 
benefits based on the corpus of the veteran's estate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

The veteran was granted disability pension benefits with aid 
and attendance by way of an October 2004 rating decision.  In 
September 2005, the St. Paul, Minnesota Regional Office (RO) 
Pension Maintenance Center advised the appellant that the 
veteran's net worth was a bar to receipt of VA pension 
benefits and that the veteran's benefits were stopped 
effective January 1, 2005.  The RO also informed appellant in 
September 2005 that the veteran was paid $13,392.00 more than 
he was entitled to receive.  The appellant indicated 
disagreement with the decision in October 2005.  The 
appellant also filed a claim for waiver of recovery of the 
overpayment in October 2005.  After being issued a statement 
of the case (SOC), the appellant perfected his appeal by 
submitting a substantive appeal (VA Form 9) in December 2005.  
The Board notes that in the substantive appeal, the appellant 
indicated that he was appealing the decision that the 
veteran's net worth was a bar to receipt of pension benefits 
and that an overpayment of benefits should not exist.  

Curiously, in a December 2005 brief by the appellant's 
representative it was noted that a waiver of recovery of the 
debt was granted on November 18, 2005.  Documents reflecting 
such an action by the RO do not appear in the file.  
Consequently, the waiver issue is referred to the Sioux Falls 
RO for further action-either to document fully the grant of 
any waiver and inform the appellant of the grant, or to 
address the appellant's request for waiver.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in March 
2006.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


REMAND

Several matters need to be clarified before the Board may 
undertake an analysis of the question on appeal.  First, the 
Board notes that, when the appellant was told of the 
termination of the pension payments, the St. Paul RO informed 
him that the veteran's net worth had exceeded a "VA limit of 
$80,000.00."  It was felt that, with the veteran's negative 
cash flow, it would take about 6 1/2 years to deplete the 
estate.  However, 2 1/2 weeks later, after the appellant had 
expressed disagreement with the discontinuance of payments, 
the RO indicated that there was in fact no "VA limit of 
$80,000.00."  It was reported that the $80,000.00 figure was 
merely a guide to be used to determine if "net worth is an 
issue."  Which is it?  The Board has not found this limit or 
guide in the applicable regulations.  Rather, the regulations 
require that payment of pension benefits be discontinued when 
the corpus of the estate of the veteran, and of the veteran's 
spouse, is such that under all the circumstances, it is 
"reasonable" that some part of the corpus be consumed for 
the veteran's maintenance.  38 C.F.R. § 3.274 (2005).  As 
noted above, the RO determined in early September 2005 that 
it would take about 6 1/2 years to deplete the veteran's 
estate, yet later that month, after looking at additional 
figures, the RO determined that it would take 4 3/4 years to 
deplete the estate.  The RO concluded that such an estate was 
large enough to allow the claimant to live off his assets for 
a reasonable amount of time.  It was not noted whether 4 3/4 
years was considered a reasonable amount of time, and if so 
whether elimination of the veteran's entire net worth was 
"reasonable" within the meaning of § 3.274.  Given what 
appears to be clearly a negative cash flow, even by the RO's 
calculations, and because the appellant has indicated that 
the corpus will be consumed, even if pension payments are 
restored at the previous rate, the Board finds that the RO 
should again address the reasonableness of discontinuance of 
payments.  The RO should also explain the authority for using 
the $80,000.00 limit or guide to decide that consumption of 
the corpus of an estate was appropriate.  If such authority 
exists, the RO should explain why, when the corpus falls 
below $80,000.00, payments are not then restored.  In order 
to aid in the re-adjudication of the "reasonableness" of 
consuming the corpus of the veteran's estate, the appellant 
should be asked to provide an updated eligibility report.

Second, the Board notes that, when the RO terminated the 
payments in September 2005, it sent a letter to the appellant 
thanking him for submitting a VA Form 8049 and a VA Form 21-
4138, which together detailed the veteran's expenses and the 
sale of the veteran's home.  However, these forms do not 
appear in the claims file.  Copies of the appellant's 
submissions should be obtained and included in the file so 
that the Board can adjudge on a de novo basis the 
reasonableness of the termination of payments.  38 U.S.C.A. 
§ 7104 (West 2002) (decisions of the Board shall be based on 
the entire record in the proceeding).  

Finally, the Board notes that, when the appellant submitted 
written argument on appeal in October 2005, he indicated that 
he would be willing to have a hearing in order to clarify any 
concerns if it would benefit the veteran.  (The appellant did 
not request a Board hearing when he filed a substantive 
appeal in December 2005.)  Given that the case is being 
returned for further action, clarification of the appellant's 
desire for a hearing should be sought.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2005).  This includes issuing 
letters to the appellant and 
obtaining any additional medical, 
financial, or other evidence as 
deemed appropriate, in regard to the 
duty to notify him of what 
information or evidence is needed 
from him and what the VA has done 
and will do to assist him in 
substantiating his claim of 
continued entitlement to payment of 
non-service-connected pension 
benefits.  He should be specifically 
told what is required to 
substantiate his claim and he should 
be asked to submit all pertinent 
evidence in his possession.  He 
should be asked to submit an updated 
eligibility verification report with 
the latest figures relative to net 
worth, income, and expenses.

2.  The RO should include in the 
file copies of the VA Form 8049 and 
the VA Form 21-4138 submitted by the 
appellant sometime after the RO's 
April 25, 2005, letter and before 
the September 8, 2005, notice of 
termination of payments.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the appellant and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond.  The RO should explain the 
$80,000.00 "limit" or "guide" 
used for determining whether the 
corpus of an estate should be 
consumed.  An explanation should 
also be provided as to why it was 
determined that it was 
"reasonable" to consume the corpus 
of the veteran's estate given the 
regulatory factors to be considered, 
including the potential rate of 
depletion, income, medical expenses, 
life expectancy, etc.  38 C.F.R. 
§§ 3.274(a), 3.275(d) (2005).  

4.  The appellant should be asked to 
clarify whether he now desires a 
hearing as suggested in 
correspondence received in October 
2005.  If he desires a hearing at 
the RO, arrangements for the hearing 
should be made.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

